DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The office action is being examined in response to original filling submitted by the applicant on 12/28/2020.
Claims 1-8 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a drivable distance acquisition portion” in claim 1.
“a hydrogen station identification portion” in claim 1.
“a route setting portion” in claim 1. 
“a performance requirement transmission portion” in claim 1.
“a communication portion” in claim 1.
 “an information acquisition portion” in claim 3.
“a hydrogen station selection control portion” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Upon reviewing the disclosure, it appears said limitations above correspond to “[0014]  The navigation device 100 includes a control portion 110 and a display portion 160. The control portion 110 controls the entire navigation device 100. In the present embodiment, the control portion 110 is configured with a computer which includes a CPU 120, a ROM 130, a RAM 140 and a GNSS function portion 150. The CPU 120 reads a control program stored in the ROM 130, loads it into the RAM 140 and executes it, and thereby functions as a drivable distance acquisition portion 121, a hydrogen station identification portion 122, a route setting portion 123, a performance requirement transmission portion 124 and a required charged amount calculation portion 125. [0015]     The drivable distance acquisition portion 121 acquires the drivable distance from”. the control device 50. As described previously, in the control device 50, the drivable distance is repeatedly calculated.  And Fig. 1

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recite the limitations “when transmitting the performance requirement of the pre-processing to the specific hydrogen station, a scheduled arrival time at which the fuel cell vehicle reaches the specific hydrogen station, and the information on the amount of the hydrogen gas that is able to be charged includes information indicating an amount of the hydrogen gas obtained by subtracting, from the current amount stored which is the current amount of the hydrogen gas stored in the specific hydrogen station, the amount of the hydrogen gas estimated to be charged by the 39reservations which have already been made and an amount of the hydrogen gas estimated to be charged without any reservation until the scheduled arrival time” which is indefinite. It is not apparent how transmitting the performance requirement notifies an amount of the hydrogen gas obtained by subtracting, from the current amount stored which is the current amount of the hydrogen gas stored in the specific hydrogen station, the amount of the hydrogen gas estimated to 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-7 are directed to a navigation device (i.e., a machine). Claim 8 is directed to a route guidance method (i.e., a process). 
Therefore, claims 1-8 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1 and 8 includes the recitations “identify a hydrogen station present within a drivable range…” steps. These “identify…” steps recite an abstract idea. 

Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “navigation device” and components that are configured from a CPU, “acquire a drivable distance…” steps; “set a target route…” steps; and “transmit… a performance requirement…” steps.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a navigation device and a CPU components, the examiner submits that said limitations are recited at a high-level of generality (i.e., as a generic 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B

As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as route data and receiving input data for route calculation, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image 

Dependent claims 
Step 1: claims 2-7 are dependent of claim 1 which is a device, thus the claims are to a Machine (Step 1: yes).
Step 2A Prong One: claims 2-7 recite the limitations of “transmits…” steps in (claims 2); “acquire…” step,  “displaying…and receiving an operation of selecting…” step in (claims 3); “notifies…” step in (claim 7). These claims further limit the recited abstract idea,  and they are also directed to a mental process type of abstract idea. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The steps from 2A prong one further limit the abstract idea and/or are recited at a high-level of generality (i.e., as a generic means) such that they amount to amounts to mere solution activities or instruction to apply the recited abstract idea(s) in the field of navigation.
Step 2B: The claims 2-7 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-8 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (WO2020184826, Shin hereafter).

RE claims 1 and 8:
 	Shin discloses a navigation device  and method that is mounted on a fuel cell vehicle including a fuel cell which uses hydrogen gas as a fuel gas and is used and that performs route 
a drivable distance acquisition portion configured to acquire a drivable distance over which the fuel cell vehicle is able to drive without being replenished with the hydrogen gas (drivable distance is acquired when a destination is provided based on remaining hydrogen stored in vehicle; see at least ¶15, 41-42); 
a hydrogen station identification portion configured to identify a hydrogen station present within a drivable range that is a range from a present location to the drivable distance {when routing to a destination is impossible (that means the hydrogen fuel drivable range will be exceeded) a station in short distance (that means within the drivable range) is located; see at least ¶41-42, 46, 58, and 93-95}; 
a route setting portion configured to set a target route that is a route from the present location to a destination and to change, when a distance of a first route which is the target route set according to a predetermined condition is longer than the drivable distance, the target route to a second route which passes through a specific hydrogen station serving as the identified hydrogen station and that is different from the first route {the station is located on the route (per ¶5), that means when driver confirms destination and when the route exceeds drivable distance (per ¶53 and ¶84-85), a hydrogen station that is close within range is added to the route (that corresponds to the second route) so the driver can reach destination; also see ¶51-58, 92-95 and (129+152}; and 
a performance requirement transmission portion configured to transmit, to the specific hydrogen station, through a communication portion mounted on the fuel cell vehicle, a performance requirement of pre-processing for charging the hydrogen gas into a hydrogen gas storage portion included in the fuel cell vehicle {communication unit 230 exchange information with a driver of 

RE claim 2: 
Shin disclose the navigation device according to claim 1.
Shin further discloses wherein the performance requirement transmission portion transmits, when transmitting the performance requirement of the pre-processing to the specific hydrogen station, information on a required charged amount of the hydrogen gas {driver use communication 230 to send request to hydrogen charging station that includes pre-processing for charging (scheduled visit time + vehicle current location + remaining amount for rechargeable hydrogen tank+ required amount of change + vehicle route are sent to the station, that is the pre-processing for charging) per ¶92-95}.

RE claim 3:
Shin disclose the navigation device according to claim 1.
Shin further discloses comprising: an information acquisition portion configured to acquire, when a plurality of the specific hydrogen stations are identified within the drivable range, charging status relative information related to a status of charging of the hydrogen gas from each of the specific hydrogen stations through the communication portion {charging information is acquired from a database 210 and communicated to interface 150, and the 
a hydrogen station selection control portion configured to display the charging status relative information on a display portion so as to associate the charging status relative 38information with each of the specific hydrogen stations, and to receive an operation of selecting, among the specific hydrogen stations, the hydrogen station for charging the hydrogen gas {hydrogen info are provided on interface (per¶46-47)…based on the station usage and availability information received from database 210, a driver requests a reservation (that is the selecting), then received a confirmation message (per ¶97-98)}. 
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin embodiment 1 (charging scenario, scenario 1 hereafter) in view of Shin scenario 2 (replacement scenario, scenario 2 hereafter). 
 
RE claim 4:
Shin discloses the navigation device according to claim 3.
Shin scenario 1 further disclose wherein the charging status relative information includes charging convenience information that indicates convenience of the charging of the hydrogen gas {the station usage and reservation availability information received from database 210 (per ¶97-98) corresponds to charging convenience information). Shin further recognize a waiting time is required when performing hydrogen charging (see ¶6).
Shin scenario 1 does not explicitly disclose “includes at least one of information on an expected waiting time and information on an amount of the hydrogen gas which is able to be charged”.
Shin scenario 2 teaches including at least one of information on an expected waiting time and information on an amount of the hydrogen gas which is able to be charged {¶88-90: 
Accordingly, from the teaching of Shin scenario 2, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Shin scenario 1 to include the technique of communicating information on an amount of hydrogen fuel to a user  as taught by Shin scenario 2, in order to enhance user experience so a driver can refill numerous reachable fuel storage, which enable longer travels.

RE claim 6: 
Shin discloses the navigation device according to claim 4.
Shin scenario 1 does not explicitly disclose wherein the information on the amount of the hydrogen gas that is able to be charged includes information indicating at least one of a current amount stored which is a current amount of the hydrogen gas stored in the specific hydrogen station and an amount of the hydrogen gas obtained by subtracting, from the current amount stored, a reservation estimation charged amount serving as an amount of the hydrogen gas estimated to be charged by the reservations which have already been made.
However, Shin scenario 2 further teaches wherein the information on the amount of the hydrogen gas that is able to be charged includes information indicating at least one of a current amount stored which is a current amount of the hydrogen gas stored in the specific hydrogen station and an amount of the hydrogen gas obtained by subtracting, from the current amount stored, a reservation estimation charged amount serving as an amount of the hydrogen gas estimated to be charged by the reservations which have already been made{ real-time inventory 
Accordingly, from the teaching of Shin scenario 2, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Shin scenario 1 to include the technique of communicating information on an amount of hydrogen fuel to a user  as taught by Shin scenario 2, in order to enhance user experience so a driver can refill numerous reachable fuel storage, which enable longer travels.
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin scenario 1 and  scenario 2, and further in view of Touge (US 20130339072, Touge hereafter). 

RE claim 5:
Shin discloses the navigation device according to claim 4. 
Shin further recognize a waiting time is required when performing hydrogen charging (see ¶6).
Shin does not explicitly disclose wherein the information on the expected waiting time includes at least one of a number of reservations that have already been made and business hours of the specific hydrogen station. 
Touge teaches wherein the information on the expected waiting time includes at least one of a number of reservations that have already been made and business hours of the specific hydrogen station {waiting time is displayed in vehicle screen as shown in fig. 3, to show receive info such as vacant, long waiting line, or reserved that corresponds to the number of reservations that have already been made, see ¶0030}.
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin scenario 1 and  scenario 2, and further in view of  Aoki (US 201303390722, Aoki hereafter). 
 
 RE claim 7: 
As best understood, Shin discloses the navigation device according to claim 4.
Shin further disclose wherein the performance requirement transmission portion notifies, when transmitting the performance requirement of the pre-processing to the specific hydrogen station, a scheduled arrival time at which the fuel cell vehicle reaches the specific hydrogen station communication 230 to send request to hydrogen charging station that includes pre-processing for charging {scheduled visit time + vehicle current location + remaining amount for rechargeable hydrogen tank+ required amount of change + vehicle route are sent to the station, that is the pre-processing for charging per ¶92-95}, and the information on the amount of the hydrogen gas that is able to be charged includes information indicating an amount of the hydrogen gas obtained, from the current amount stored which is the current amount of the hydrogen gas stored in the specific hydrogen station, the amount of the hydrogen gas estimated to be charged by the 39reservations which have already been made  and an amount of the hydrogen gas estimated to be charged without any reservation until the scheduled arrival time (¶96-98: an amount of stored is confirmed by station).  

Aoki further teaches subtracting (see fig. 3 and ¶0175: subtracting…from a total).
Accordingly, from the teaching of Aoki, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Shin to include the technique of subtracting from a total  as taught by Aoki, in order to improve efficiency operations for sharing supplies so the vehicles does not run out of energy. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson (US 20190016312) teaches a control and coordination of driverless fuel replenishment for autonomous vehicles.
Saka (US 20200406779) teaches a display device.
Sugimotot (JP2013096871, submitted in IDS) teaches a navigation device for vehicles.

The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS LAGUERRE/Examiner, Art Unit 3667           
                                                                                                                                                                                           
/RACHID BENDIDI/Primary Examiner, Art Unit 3667